COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-03-120-CV

LINDA L. SAMUELS-WICKHAM                                               APPELLANT 
 
V.
 
DEPARTMENT OF PUBLIC SAFETY                                             APPELLEE 
 
------------
 
FROM 
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY 
 
------------
 
OPINION
 
------------
         Appellant Linda Samuels-Wickham appeals a county court at law’s 
decision upholding an administrative order suspending her driver’s license for 
ninety days.  Appellant raises two issues on appeal concerning the admissibility 
of a peace officer’s sworn report, also referred to as a DIC-23, which was 
admitted over her objections during the administrative hearing.  We will affirm.
        Because sufficiency of the evidence is not at issue, we need only briefly 
discuss the facts of this case.  On October 12, 2002, after observing Appellant 
drive into an oncoming traffic lane, Officer Dwayne Letart stopped Appellant’s 
vehicle.  The officer suspected that Appellant had been drinking and conducted 
standard field sobriety tests on Appellant.  After Appellant did poorly on these 
tests and exhibited other signs of intoxication, she was arrested and warned in 
accordance with section 724.015 of the Texas Transportation Code.  See Tex. 
Transp. Code Ann. § 724.015 (Vernon Supp. 2003).  Appellant provided a 
breath specimen for alcohol concentration testing, and the results indicated that 
her blood alcohol level exceeded the .08 limit.
        In this appeal, Appellant argues that the administrative law judge (ALJ) 
erred in admitting the DIC-23 into evidence because (1) it was not properly 
notarized and (2) it constituted hearsay that did not fall under the public records 
exception to the hearsay rule.  We review administrative rulings on the 
admissibility of evidence under the same abuse of discretion standard we apply 
to trial courts.  See Tex. Dep’t of Pub. Safety v. Silva, 988 S.W.2d 873, 876 
(Tex. App.—San Antonio 1999, pet. denied); Tex. Dep’t of Pub. Safety v.  
Mendoza, 956 S.W.2d 808, 810 (Tex. App.—Houston [14th Dist.] 1997, no 
pet.).  A court abuses its discretion if it acts arbitrarily or unreasonably, or 
without reference to any guiding rules and principles.  Downer v. Aquamarine 
Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. denied, 476 U.S. 
1159 (1986).
        When the DPS offered the DIC-23 into evidence during the administrative 
hearing, Appellant specifically objected on the following bases:
Defendant would like to object on the grounds that it is an
improperly sworn report in that there’s no notary involved -- no
notary stamp, no notary signature.  And second, we would like to
object -- it’s not admissible under the public records because it’s
not carried out as is the general practice of the Department.

The ALJ overruled these two objections and asked Appellant if there were any
further objections.  The record shows that Appellant’s counsel examined the
DIC-23 and stated that there were no other objections.
        With respect to Appellant’s first issue, the Texas Government Code 
allows an oath to be administered and a certificate of fact to be given by a 
notary public or a peace officer, as described by article 2.12 of the Texas Code 
of Criminal Procedure, if the oath is administered when the officer is engaged 
in the performance of the officer’s duties and the administration of the oath 
relates to the officer’s duties.  Tex. Gov’t Code Ann. § 602.002(4), (15) 
(Vernon Supp. 2003).  Here, while the DIC-23 was not sworn to before a 
notary public, the document indicates that the oath was administered by a 
peace officer, which is permissible under section 602.002(15).  Id. § 
602.002(15).  We overrule Appellant’s first issue.
        In her second issue, Appellant complains that the DIC-23 is inadmissible 
under the public records exception to the hearsay rule.  See Tex. R. Evid. 
803(8).  Case law, however, reflects that the DPS Form DIC-23 is properly 
admissible as a public record under Rule 803(8).  See id.; Tex. Dep’t of Pub. 
Safety v.  Struve, 79 S.W.3d 796, 803-04 (Tex. App.—Corpus Christi 2002, 
pet. denied); Tex. Dep’t of Pub. Safety v. Gratzer, 982 S.W.2d 88, 90 (Tex. 
App.—Houston [1st Dist.] 1998, no pet.); Clement v. Tex. Dep’t of Pub. 
Safety, 726 S.W.2d 579, 581 (Tex. App.—Fort Worth 1986, no writ); see also
1 Tex. Admin. Code § 159.23(c)(7) (2003).
  We conclude that the ALJ did not 
abuse its discretion in admitting the officer’s sworn report, and we overrule
Appellant’s second issue. 
        In her appeal, Appellant also challenges the admissibility of the DIC-23 on 
several grounds that were not presented to the trial court.  To preserve a 
complaint for our review, a party must have presented to the trial court a timely 
request, objection, or motion that states the specific grounds for the desired 
ruling, if those grounds are not apparent from the context of the request, 
objection, or motion.  Tex. R. App. P. 33.1(a); see also Tex. R. Evid. 103(a)(1).  
If a party fails to do this, error is not preserved, and the complaint is waived.  
Bushell v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g).  
Accordingly, we will not consider the complaints Appellant raises for the first 
time on appeal because they are not properly before us.
        Having overruled Appellant’s two issues on appeal, we affirm the trial 
court’s judgment.
 
                                                                  DIXON W. HOLMAN
                                                                  JUSTICE

PANEL A:   CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ. 
 
DELIVERED: October 30, 2003